Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed November 15, 2022. Applicant’s reply to the restriction requirements of June 10, 2022 and September 15, 2022 have been entered. Claims 1, 13, and 220-222 have been amended; claims 11, 12, 14, 15, 17-21, 23, and 27-219 have been canceled; and no claims have been newly added. Claims 1-10, 13, 16, 22, 24-26, and 220-227 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed WIPO International Application No. PCT/CA2020/051278, filed September 24, 2020 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/904,968, filed September 24, 2019 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 12, 13, 16, 19, 22, and 24-26, is acknowledged.
Accordingly, claims 220-227 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on November 15, 2022.
Furthermore, Applicant's elections with traverse of i) “film strip” as the species of mucoadhesive dosage form for which the claimed composition is intended for use; ii) “mucoadhesive polymer” as the species of requisite ingredient, iii) “pharmaceutical” as the species of active ingredient, iv) “carrageenan” *∞* as the species of mucoadhesive polymer, v) “plasticizer” as the species of further requisite ingredient, vi) “glycerin” as the species of plasticizer, vii) “mannitol” as the species of polyhydric alcohol, viii) “polysorbate 80” as the species of emulsifier, and ix) “water” as the species of diluting agent are all also acknowledged. The Examiner has determined that claims 1-9 read on the elected subject matter. 
Applicant’s traversal of the species election requirement is on the grounds that “the identified species are not mutually exclusive” because “the composition of claim 1 is…compoundable into both mucoadhesive film strip and gel dosage forms” and includes “both a plasticizer and emulsifier”. 
 This is not found persuasive. The issue is whether or not the identified species are patentably distinct based on having mutually exclusive characteristics that e.g. require a separate field of search or search strategy, not whether the various species can all be put in the same composition together or whether a common element is part of each composition. For example, water can be “compoundable” into both a raccoon and a pine tree, but that does not mean the raccoon and the pine tree are the same species, or even “patentably indistinct” species. On the contrary, a raccoon and a pine tree are without question different species with mutually exclusive characteristics, even though both contain significant amounts of water, and even if the raccoon lives in the pine tree. Applicant thus has not properly addressed the actual basis for the species election. 
Accordingly, claims 10, 13, 16, 22, and 24-26 are hereby also withdrawn*** from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
*∞*It is noted that Applicant’s present claim amendment is non-compliant. The elected species of mucoadhesive polymer is “carrageenan”, not “the blend of carrageenan, xanthan gum, locust bean gum, and pullulan”. It is further noted that the elected species of further ingredient is “plasticizer”, specifically “glycerin”, not an additional mucoadhesive polymer. As a courtesy and in the interest of furthering compact prosecution, the present claim amendment has been entered. However, Applicant must abide by the restriction requirement when making claim amendments going forward to avoid a notice of non-compliance.
***Claims 10 and 24-26 are directed to the nonelected intended use species of “dilution with a diluting agent to become compoundable into a mucoadhesive gel dosage form”; and claims 13, 16, and 22 are directed to nonelected species of further constituent. 
In total, claims 10, 13, 16, 22, 24-26, and 220-227 have been withdrawn. 
Applicant timely traversed the restriction (election) requirement in the reply filed on June 10, 2022. Claims 1-9 are currently under examination. 
Claim Objections
Claim 1 is objected to because of the following:
1. There appears to be an extraneous colon between “comprising” and “a blend of”. 
2. The expression “a blend of mucoadhesive polymer” is in improper English grammatical format. Applicant is advised to amend the expression to “a blend of mucoadhesive polymers”. 
3. There should be a semicolon rather than a comma between “mannitol” and “wherein”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a broad limitation, e.g. “an active pharmaceutical ingredient”, and a narrow limitation, e.g. a cannabinoid” that falls within the scope of the broader limitation in the alternative in the same claim, which renders the claim indefinite. 
Claims 4 and 5 are indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (U.S. Patent Application Pub. No. 2003/0211136), in view of Shaw et al. (U.S. Patent Application Pub. No. 2019/0133892).
I. Applicant Claims
Applicant’s elected subject matter is directed to a composition “compoundable” into a film strip comprising a blend of carrageenan, xanthan gum, locust bean gum, and pullulan; polysorbate 80; glycerin; mannitol; and a pharmaceutical active ingredient; wherein the composition has a viscosity of at least 300,000 cPs.
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kulkarni et al. disclose a composition capable of forming a film for use in the oral cavity comprising e.g. a blend of carrageenan, xanthan gum, locust bean gum, and pullulan; polysorbate 80 (i.e. a polyoxyethylene sorbitan ester); glycerin; mannitol; and a pharmaceutical active ingredient; wherein the composition can be in the form of a gel (i.e. and thus would have the viscosity of a gel) (abstract; paragraphs 0001, 0008, 0010, 0047, 0050, 0056, examples, Tables). 
Shaw et al. disclose a composition capable of forming a film for use in the oral cavity comprising a blend of gelling agents including e.g. carrageenan, xanthan gum, and locust bean gum; surfactants such as e.g. polyoxyethylene sorbitan esters; polyols such as e.g. glycerin; mannitol; and a pharmaceutical active ingredient; wherein the composition can be in the form of a gel with a viscosity of e.g. 300,000-500,000 cPs (abstract; paragraphs 0010, 0012-0015, 0019-0025, 0029, 0033, 0035, 0043, 0050; Table 8).
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Kulkarni et al. do not explicitly disclose that the viscosity of the composition is e.g. at least 300,000 cPs. This deficiency is cured by the teachings of Shaw et al. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Kulkarni et al. and Shaw et al., outlined supra, to devise Applicant’s claimed composition. 
Kulkarni et al. disclose a composition capable of forming a film for use in the oral cavity comprising e.g. a blend of carrageenan, xanthan gum, locust bean gum, and pullulan; polysorbate 80 (i.e. a polyoxyethylene sorbitan ester); glycerin; mannitol; and a pharmaceutical active ingredient; wherein the composition can be in the form of a gel and provides delivery of a therapeutic amount of the active ingredient to the oral cavity. Since Shaw et al. disclose that a gel composition capable of forming a film for use in delivering an active ingredient to the oral cavity, and comprising a blend of gelling agents including e.g. carrageenan, xanthan gum, and locust bean gum; surfactants such as e.g. polyoxyethylene sorbitan esters; polyols such as e.g. glycerin; and mannitol, advantageously has a “jelly-like texture” with a viscosity of e.g. 300,000-500,000 cPs; one of ordinary skill in the art would thus be motivated to employ the Kulkarni et al. gel with a viscosity of 300,000-500,000 cPs, with the reasonable expectation that the resulting gel will form a suitable film that adheres to the oral cavity to successfully deliver a therapeutic amount of the active ingredient to the oral cavity while minimizing side effects
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach (U.S. Patent Application Pub. No. 2007/0059346), in view of Shaw et al. (U.S. Patent Application Pub. No. 2019/0133892).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composition “compoundable” into a film strip comprising a blend of carrageenan, xanthan gum, locust bean gum, and pullulan; polysorbate 80; glycerin; mannitol; and a pharmaceutical active ingredient; wherein the composition has a viscosity of at least 300,000 cPs.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Maibach discloses a composition capable of forming a film for use in the oral cavity comprising e.g. a blend of carrageenan, xanthan gum, locust bean gum, and pullulan; polysorbate 80 (i.e. a polyoxyethylene sorbitan ester); glycerin; mannitol; and a pharmaceutical active ingredient; wherein the composition can be in the form of a gel (i.e. and thus would have the viscosity of a gel) (abstract; paragraphs 0017, 0018, 0019, 0054-0056, 0066, 0068, 0070, 0092, 0093, example 1). 
Shaw et al. disclose a composition capable of forming a film for use in the oral cavity comprising a blend of gelling agents including e.g. carrageenan, xanthan gum, and locust bean gum; surfactants such as e.g. polyoxyethylene sorbitan esters; polyols such as e.g. glycerin; mannitol; and a pharmaceutical active ingredient; wherein the composition can be in the form of a gel with a viscosity of e.g. 300,000-500,000 cPs (abstract; paragraphs 0010, 0012-0015, 0019-0025, 0029, 0033, 0035, 0043, 0050; Table 8).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Maibach does not explicitly disclose that the viscosity of the composition is e.g. at least 300,000 cPs. This deficiency is cured by the teachings of Shaw et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Maibach and Shaw et al., outlined supra, to devise Applicant’s presently claimed composition. 
Maibach discloses a composition capable of forming a film for use in the oral cavity comprising e.g. a blend of carrageenan, xanthan gum, locust bean gum, and pullulan; polysorbate 80 (i.e. a polyoxyethylene sorbitan ester); glycerin; mannitol; and a pharmaceutical active ingredient; wherein the composition can be in the form of a gel and provides delivery of a therapeutic amount of the active ingredient to the oral cavity while minimizing side effects. Since Shaw et al. disclose that a gel composition capable of forming a film for use in delivering an active ingredient to the oral cavity, and comprising a blend of gelling agents including e.g. carrageenan, xanthan gum, and locust bean gum; surfactants such as e.g. polyoxyethylene sorbitan esters; polyols such as e.g. glycerin; and mannitol, advantageously has a “jelly-like texture” with a viscosity of e.g. 300,000-500,000 cPs; one of ordinary skill in the art would thus be motivated to employ the Maibach gel with a viscosity of 300,000-500,000 cPs, with the reasonable expectation that the resulting gel will form a suitable film that adheres to the oral cavity to successfully deliver a therapeutic amount of the active ingredient to the oral cavity while minimizing side effects
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617